Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
Examiner attempted to setup an interview on March 8th, 2021 and left a voicemail but no response was received within the 10 days.  Therefore no interview was conducted. 

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.  Applicant amends the limitations to include the receiver receiving via higher layer signaling, one or more candidate information indicating a relation between a first slow in which DCI is transmitted and a second slot to which the PDSCH scheduled by the DCI is allocated and the receiver receives information designating a specified candidate in the DCI.  Applicant argues against the 102 rejection and states Liao does not disclose the limitation.  In response, this argument is moot because the rejection of the original dependent limitation was never a 102 rejection but a 103 rejection.  						Applicant argues against the 103 rejection and states Liao does not disclose the amended limitation in the independent claims.  Applicant argues Liao is silent towards these features and the Li reference does not cure the deficiencies.  In response, Applicant’s specification discloses the DCI can be slot n and the scheduled data can be in slot n+k, the value k or candidate values can be semi-statically configured by RRC signaling and the actual value can be dynamically indicated by DCI, Para [0049].  Liao discloses the same, that RRC signaling configures parameters related to the two stage downlink scheduling semi-statically, Para [0024] and the slots for the multi-slot scheduling can be semi-statically configured by the higher layer and dynamically indicated by the DCI, Para [0044] and the n+k slot for scheduled data indicated by the DCI in slot n, Para [0040].  The limitation has higher layer signaling indicate candidate information and the DCI indicates a specific candidate.  Liao discloses using RRC to signal semi-static multi-slot scheduling parameters and DCI can dynamically indicate the multi-slot scheduling.  It is obvious to one of ordinary skill in the art, RRC signaling can be used to indicate semi-.         


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461